DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 has been considered by the examiner.

Claim Objection 
Claims 1, 9-11 and 13 are objected to because of the following informalities:  
Claim 1, line 19: please amend “the downstream redox potentials” to recite “the one or more downstream redox potentials”. This error is clearly a typographical error and thus does not rise to the level of indefinite.
Claims 9-11: please amend “generating the command comprises generating a comment” to “generating the command 
Claim 13, line 8 (on Pg. 17): please amend “the detected upstream chemical parameter” to recite “the one or more detected upstream chemical parameter”. This error is clearly a typographical error and thus does not rise to the level of indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, claim 1 recites “an upstream sensor apparatus placeable in an upstream flow” and “a downstream sensor apparatus placeable in a downstream  flow”, which do not require the upstream sensor and downstream sensor disposed, respectively, in the upstream and downstream flow. Without the upstream and downstream sensors disposed in the flow system, it is unclear how to perform the functions of the control apparatus such as obtaining one or more upstream redox potentials and obtaining one or more downstream redox potentials. Therefore, the scope of claim 1 is indefinite as it is not clear if the sensors are required to be in the respective streams or if they are only required to be “placeable” in the streams and thus not required to be disposed in the streams but only able to be placed in the streams. Claims 2-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 1.
Regarding claim 4, claim 4 recites “the one or more further downstream redox potential” in line 14 and “one or more further downstream redox potential” in line 16. The first instance lacks antecedent basis, and it is unclear if the second instance is the same as the first instance. Therefore, the scope of claim 4 is indefinite. Examiner suggests amending line 14 to recite “[[the]] one or more further downstream redox potential” and amending line 16 to recite “the one or more further downstream redox potential” if these limitations are intended to recite the same further downstream redox potential. 
Regarding claim 13, claim 13 recites “the upstream sensor apparatus is placeable in an upstream flow” and “the downstream sensor apparatus is placeable in a downstream  flow”, which do not require the upstream sensor and downstream sensor disposed, respectively, in the upstream and downstream flow. Without the upstream and downstream sensors disposed in the flow system, it is unclear how to perform the steps such as obtaining one or more upstream redox potentials and obtaining one or more downstream redox potentials. Therefore, the scope of claim 13 is indefinite as it is not clear if the sensors are required to be in the respective streams or if they are only required to be “placeable” in the streams and thus not required to be disposed in the streams but only able to be placed in the streams.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9,and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harshman et al. (US 2005/0224409A1). 

Regarding claim 1,  Harshman teaches a system (a treatment system 300 in Fig.3 [para. 0052]). The limitation “for performing a redox potential analysis” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Harshman teaches the treatment system 300 in Fig.3 configured for performing the intended use (the system utilizes oxidation-reduction potential to characterize the quality of water or wastewater and control addition of a species thereto that reduces or inhibits biological sulfide generation (abstract)). The  system comprising:
an upstream sensor apparatus placeable in an upstream flow of an aqueous solution (upstream sensors 330 disposed in fluid communication with the incoming fluid stream at a test point 302 in Fig.3 [para. 0052]), and a downstream sensor apparatus placeable in a downstream flow of the aqueous solution (downstream sensors 340  disposed in fluid communication with the fluid stream at one or more monitoring points or points of measurement 306, typically located downstream of the one or more feed points 304 in Fig.3 [para.0052]), each of the upstream sensor apparatus and the downstream sensor apparatus comprising a reference electrode and one or more sensing electrodes (the upstream sensors 330 may include a sensor for measuring an oxidation-reduction potential (ORP) of the fluid stream [para. 0057]; The one or plurality of downstream sensors 340 can include a sensor for measuring an oxidation-reduction potential of the stream [para. 0058]; Oxidation-reduction potential of the stream was measured utilizing a model 67500B Redox ORP/Ref electrode [para. 0098]; and an ORP sensor comprises a reference electrode and a sensing electrode). The limitation “to measure one or more redox potentials as a result of one or more reduced or oxidized chemical species in the aqueous solution” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Harshman teaches the ORP sensor that is configured to perform the functional limitations above; and
a control apparatus (controller 320 in Fig.3 [para. 0053]; a general purpose computer system 100 on which the controller 320 may be implemented [para. 0069]) comprising a communication interface (322/324 in Fig.3) to communicate with the upstream sensor apparatus and the downstream sensor apparatus (signals from each of the plurality of upstream sensors 330 are typically received on an input 322 of the controller 320, and signals from each of the plurality of downstream sensors 340 are typically received on an input 324 of the controller 320 [para. 0059]), and one or more processors (Computer system 100 can include one or more processors 103 in Fig.1 [para. 0070]), coupled with the communication interface (see Fig.3; note that the controller 320 is implemented on the computer system 100), to cause the control apparatus at least to perform:
obtaining one or more upstream redox potentials from the upstream sensor apparatus (obtaining upstream redox potential from the upstream ORP sensor [para. 0057 ]);
detecting an upstream chemical parameter based on the one or more upstream redox potentials (concentration of dissolved or aqueous sulfide species, S2−, as shown in Figs. 5A, 6A, and 7A [paras. 0099-0107]);
obtaining one or more downstream redox potentials from the downstream sensor apparatus (obtaining downstream redox potential from the downstream ORP sensor  [para. 0058]);
generating instructions for processing of the downstream redox potentials based on the detected upstream chemical parameter (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]; In Example 1, the upstream ORP is lower than -50 mV with a high concentration of dissolved sulfide, and nitrate species and/or a nitrate species along with an alkali species is added by the controller 320 to the stream at introduction 304 so that the downstream ORP can be maintained at greater than about -50 mV and the concentration of dissolved sulfide species can be effectively reduced to trace levels [paras. 0099-0102]); and
processing the one or more downstream redox potentials based on the generated instructions (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]; In Example 1, the upstream ORP is lower than -50 mV with a high concentration of dissolved sulfide, and nitrate species and/or a nitrate species along with an alkali species is added by the controller 320 to the stream at introduction 304 so that the downstream ORP can be maintained at greater than about -50 mV and the concentration of dissolved sulfide species can be effectively reduced to trace levels [paras. 0099-0102]), the generated instructions instructing to test whether the one or more downstream redox potentials indicate a successive downstream chemical parameter (Figs.5A, 6A, and 7A show that ORP indicates the concentration of dissolved sulfide species; In Fig.5A when ORP is maintained at greater than about −50 mV, the concentration of dissolved sulfide species can be effectively reduced to trace levels [para. 0101]; As shown in Fig.7A, the concentration of dissolved sulfide species is no more than trace levels when ORP is greater than about −50 mV [para. 0107]), wherein the successive downstream chemical parameter has evolved in a known chemical manner from the detected upstream chemical parameter (As shown in Figs. 5A, 6A and 7A, the successive downstream chemical parameter, concentration of the dissolved sulfide species, has evolved in a known chemical manner, and is effectively reduced to trace levels after introducing an amount of a nitrate species and/or a nitrate species source along with an alkali species source [paras. 0097-0105]).
Note: for the purpose of examination, Examiner interprets the upstream sensor and the downstream sensor are disposed, respectively, in the upstream and downstream flow.

Regarding claim 2, Harshman teaches the system of claim 1, wherein the upstream chemical parameter and the successive downstream chemical parameter indicate two chemical reactions, products, reduction states or oxidation states in a known series of reduction and/or oxidation processes in the aqueous solution (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]. The introduced nitrate and alkaline species have two chemical reactions with atmospheric hydrogen sulfide and dissolved sulfide in the aqueous solution).

Regarding claim 5, Harshman teaches the system of claim 1, wherein the control apparatus is caused to perform if, as a result of the processing, the one or more downstream redox potentials indicate the successive downstream chemical parameter, generating an indication (Figs. 5A and 7A show that ORP indicates the concentration of dissolved sulfide species; when ORP is maintained at greater than about −50 mV, the concentration of dissolved sulfide species can be effectively reduced to trace levels [paras. 0101 and 0107]. Therefore, ORP value indicates concentration of dissolved sulfide species).

Regarding claim 7, Harshman teaches the system of claim 5, wherein the control apparatus comprises a command interface (the lines 326/328 connecting the controller 320 and metering valve and/or pump 355/365 in Fig.3), and the control apparatus is caused to perform: generating a command through the command interface to adjust the flow of the aqueous solution and/or to add an extra flow to be mixed with the aqueous solution based on the indication (metering valve and/or pump 355 can receive a control signal from output 326 of controller 320 and metering valve and/or pump 365 can receive a separate control signal from output 328 of controller 320. Based at least in part upon measurements provided by the upstream and/or downstream sensors 330, 340, each of the metering valves/pumps typically receives a control signal from controller 320 that determines the amount and/or rate of treating species such as nitrate species, alkaline species, and/or anthraquinone species, or precursors thereof, added to the stream in conduit 310 [para. 0061]).

Regarding claim 8, Harshman teaches the system of claim 5, wherein the control apparatus comprises a command interface (the lines 326/328 connecting the controller 320 and metering valve and/or pump 355/365 in Fig.3), and the control apparatus is caused to perform generating a command through the command interface to process the aqueous solution based on the indication (metering valve and/or pump 355 can receive a control signal from output 326 of controller 320 and metering valve and/or pump 365 can receive a separate control signal from output 328 of controller 320. Based at least in part upon measurements provided by the upstream and/or downstream sensors 330, 340, each of the metering valves/pumps typically receives a control signal from controller 320 that determines the amount and/or rate of treating species such as nitrate species, alkaline species, and/or anthraquinone species, or precursors thereof, added to the stream in conduit 310 [para. 0061]).

Regarding claim 9, Harshman teaches the system of claim 8, wherein the control apparatus is caused to perform: generating the command through the command interface to begin a deactivation process of a toxic chemical agent in the aqueous solution (For some water and/or wastewater streams, a molar ratio of the amount of alkaline species relative to the amount of the nitrate species of between approximately 0.5 to 1 and approximately 2 to 1 can be sufficient to cost effectively substantially inhibit, reduce, or eliminate atmospheric hydrogen sulfide and dissolved sulfide concentration present in the stream with greater efficiency than with nitrate addition alone [para. 0063]. Note that atmospheric hydrogen sulfide is a toxic chemical agent in the aqueous solution).

Regarding claim 11, Harshman teaches the system of claim 8, wherein the control apparatus is caused to perform: generating the command through the command interface to add a chemical marker to the aqueous solution (the presence of appreciable levels of residual nitrates in the treated water stream may indicate that the amount or rate of addition of nitrate species added may be reduced while meeting the desired metric; an average level of residual nitrate greater than about 1 or even about 2 mg/L or a peak level of residual nitrate greater than approximately 5 mg/L may indicate that the rate and/or amount of nitrate species added may be reduced [para. 0088]. Therefore, the added nitrate species is a chemical marker. Based at least in part upon measurements provided by the upstream and/or downstream sensors 330, 340, each of the metering valves/pumps typically receives a control signal from controller 320 that determines the amount and/or rate of treating species such as nitrate species, alkaline species, and/or anthraquinone species, or precursors thereof, added to the stream in conduit 310 [para. 0061]).


Regarding claim 12, Harshman teaches the system of claim 1, wherein the control apparatus is caused to perform:
obtaining one or more additional parameters from the upstream sensor apparatus, and/or the downstream sensor apparatus, and/or an external service, the additional parameters indicating one or more of the following: a temperature of the aqueous solution, a pressure of the aqueous solution, a rate of flow of the aqueous solution, an illuminance in the vicinity of the flow of the aqueous solution, an outdoor temperature in the vicinity of the flow of the aqueous solution, an outdoor air pressure in the vicinity of the flow of the aqueous solution, an outdoor humidity in the vicinity of the flow of the aqueous solution, a weather condition in the vicinity of the flow of the aqueous solution (additional upstream sensors may include temperature sensors for measuring the temperature of the fluid stream and flow meters or sensors for measuring the flow rate of the fluid stream [para. 0057]; Additional downstream sensors such as a temperature sensor [para. 0058]); and
generating the instructions to test whether the one or more downstream redox potentials indicate the successive downstream chemical parameter are based on the detected one or more upstream chemical parameters, and further based on the one or more additional parameters (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]; the rate and/or amount of the one or more treating species or agent added can be further adjusted based on any one or more of the flow rate of the fluid to be treated, and the temperature of the fluid to be treated [para. 0040]. Figs.5A, 6A, and 7A in examples1-3 show that ORP indicates the concentration of dissolved sulfide, which is effectively reduced to trace levels and ORP is increased to be greater than about -50 mV after introducing nitrate species  and/or a nitrate species along with an alkali species [paras. 0097-0107]).

Regarding claim 13, Harshman teaches a method for performing a redox potential analysis (a method of treating a water stream [para. 0012]; Fig.4 shows a flow chart illustrating a process for the treatment of water or wastewater [para. 0022];  the method use a treatment system 300 shown in Fig. 3 [para. 0052], and the system utilizes oxidation-reduction potential to characterize the quality of water or wastewater and control addition of a species thereto that reduces or inhibits biological sulfide generation (abstract)), comprising:
obtaining one or more upstream redox potentials from an upstream sensor apparatus, wherein the upstream sensor apparatus is placeable in an upstream flow of an aqueous solution (upstream sensors 330 disposed in fluid communication with the incoming fluid stream at a test point 302 in Fig.3 [para. 0052]; the upstream sensors 330 may include a sensor for measuring an oxidation-reduction potential (ORP) of the fluid stream [para. 0057]);
detecting one or more upstream chemical parameters based on the one or more upstream redox potentials (detecting concentration of dissolved or aqueous sulfide species, S2−, based on the measured ORP, as shown in Figs. 5A, 6A and 7A [paras. 0099-0107]);
obtaining one or more downstream redox potentials from a downstream sensor apparatus, wherein the downstream sensor apparatus is placeable in a downstream flow of the aqueous solution (obtaining downstream redox potential from the downstream ORP sensor 340 [para. 0058]; the downstream sensors 340 disposed in fluid communication with the fluid stream at one or more monitoring points or points of measurement 306, typically located downstream of the one or more feed points 304 in Fig.3 [para.0052]), and wherein each of the upstream sensor apparatus and the downstream sensor apparatus comprise a reference electrode and one or more sensing electrodes to measure one or more redox potentials as a result of one or more reduced or oxidised chemical species in the aqueous solution (the upstream sensors 330 may include a sensor for measuring an oxidation-reduction potential (ORP) of the fluid stream [para. 0057]; The one or plurality of downstream sensors 340 can include a sensor for measuring an oxidation-reduction potential of the stream [para. 0058]; Oxidation-reduction potential of the stream was measured utilizing a model 67500B Redox ORP/Ref electrode [para. 0098]; and an ORP sensor comprises a reference electrode and a sensing electrode);
generating instructions for processing of the downstream redox potentials based on the detected upstream chemical parameter (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]; In Example 1, the upstream ORP is lower than -50 mV with a high concentration of dissolved sulfide, and nitrate species  and/or a nitrate species source along with an alkali species  is added by the controller 320 to the stream at introduction 304 so that the downstream ORP can be maintained at greater than about -50 mV and the concentration of dissolved sulfide species can be effectively reduced to trace levels [paras. 0099-0102]; In Example 3, Fig.7A shows that the concentration of dissolved sulfide species is no more than trace levels when ORP is greater than about −50 mV [para. 0107]); and
processing the one or more downstream redox potentials based on the generated instructions (based upon parameters of the water stream as measured by one or more of the upstream and/or downstream sensors 330, 340, controller 320 can adjust the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction 304 [para.0053]; In Example 1, the upstream ORP is lower than -50 mV with a high concentration of dissolved sulfide, and nitrate species and/or a nitrate species along with an alkali species is added by the controller 320 to the stream at introduction 304 so that the downstream ORP can be maintained at greater than about -50 mV and the concentration of dissolved sulfide species can be effectively reduced to trace levels [paras. 0099-0102]), the generated instructions instructing to test whether the one or more downstream redox potentials indicate a successive downstream chemical parameter (Fig.5A shows that ORP indicates the concentration of dissolved sulfide species; when ORP is maintained at greater than about −50 mV, the concentration of dissolved sulfide species can be effectively reduced to trace levels [para. 0101]), wherein the successive downstream chemical parameter has evolved in a known chemical manner from the detected upstream chemical parameter (As shown in Figs. 5A, 6A and 7A, the successive downstream chemical parameter, concentration of the dissolved sulfide species, has evolved in a known chemical manner, and is effectively reduced to desired trace levels after introducing an amount of a nitrate species and/or a nitrate species source along with an alkali species source [paras. 0097-0107]).
Note: for the purpose of examination, Examiner interprets the upstream sensor and the downstream sensor are disposed, respectively, in the upstream and downstream flow.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harshman, as applied to claim 1 above.

Regarding claim 3, Harshman teaches the system of claim 1, wherein the control apparatus is caused to perform:
obtaining a flow rate of the aqueous solution (the rate and/or amount of the one or more treating species or agent added can be further adjusted based on any one or more of the flow rate of the fluid to be treated [para. 0040]; upstream sensors 330 include flow meters or sensors, e.g. transducers, for measuring the flow rate of the fluid stream [para. 0057]).

Harshman further teaches although the plurality of upstream sensors 330 are exemplarily shown in FIG. 3 as being disposed at a distance upstream of the feed point 304,  the upstream sensors 330 may be physically disposed in the same general location as the feed point 304 wherein the sulfide-inhibiting species are introduced to the fluid stream [para. 0054]. The distance between the point of introduction 304 and the point of measurement 306 (where the downstream sensors are disposed as shown in Fig.3) may be such that, at a particular flow rate of the fluid stream, a sufficient amount of time (e.g., detention time) is provided to enable micro-organisms in the fluid stream to biochemically metabolize the nitrate species. This detention time may vary depending upon one or more factors such as, but not limited to, the level of sulfides present in the untreated fluid stream as well as the temperature and pH of the fluid to be treated or incoming stream [para. 0055].  The system can have a detention time that can correspond to a stream travel time between the treating species source location and a sensor location. The controller can also be configured to transmit the control signal based on an oxidation-reduction potential signal and the detention time [para. 0046].
Harshman does not explicitly teach wherein the control apparatus is caused to perform: (a) obtaining a distance along the flow of the aqueous solution between the upstream sensor apparatus and the downstream sensor apparatus; (b) estimating a time period for the aqueous solution to flow from the upstream sensor apparatus to the downstream sensor apparatus based on the flow rate and the distance; and (c) generating the instructions comprises instructing to test whether the one or more downstream redox potentials indicate the successive downstream chemical parameter after the time period has passed starting from the detection of the detected upstream chemical parameter.
Since Harshman explicitly teaches wherein the system can have a detention time that can correspond to a stream travel time between the treating species source location and a sensor location. The controller can also be configured to transmit the control signal based on an oxidation-reduction potential signal and the detention time [para. 0046]. The travel time is determined based on the flow rate and the distance between the treating species source location (the location of the upstream sensors)  and a sensor location (the location of downstream sensors), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (a) obtain a distance along the flow of the aqueous solution between the upstream sensor apparatus and the downstream sensor apparatus; (b) estimate a time period for the aqueous solution to flow from the upstream sensor apparatus to the downstream sensor apparatus based on the flow rate and the distance as the detention time; and (c) generate the instructions comprises instructing to test whether the one or more downstream redox potentials indicate the successive downstream chemical parameter after the time period has passed starting from the detection of the detected upstream chemical parameter (i.e., based on the obtained detention time, which corresponds to the travel time). The limitation “the generated instructions instructing to test whether the one or more downstream redox potentials indicate the successive downstream chemical parameter” has been addressed in the rejection of claim 1 above. 

Regarding claim 4,  Harshman teaches the system of claim 1, and further teaches a plurality of downstream sensors 340 are typically disposed in fluid communication with the fluid stream at one or more monitoring points or points of measurement 306 [para. 0052].
Harshman does not explicitly teach wherein the system comprises a further downstream sensor apparatus placeable in a further downstream flow of the aqueous solution, and the control apparatus is caused to perform: (a) if, as a result of the processing, the one or more downstream redox potentials indicate a downstream chemical parameter, which is similar to the detected upstream chemical parameter, generating further instructions to test whether one or more further downstream redox potentials indicate the successive downstream chemical parameter; (b) obtaining the one or more further downstream redox potentials from the further downstream sensor apparatus; and (c) processing the one or more further downstream redox potentials based on the further generated instructions.
Since Harshman explicitly teaches a plurality of downstream sensors 340 disposed at one or more monitoring points or points of measurement 306 [para. 0052], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a further downstream sensor apparatus disposed in a further downstream flow of the aqueous solution, and the control apparatus is caused to perform: (a) if, as a result of the processing, the one or more downstream redox potentials indicate a downstream chemical parameter, which is similar to the detected upstream chemical parameter, generating further instructions to test whether the one or more further downstream redox potentials indicate the successive downstream chemical parameter; (b) obtaining one or more further downstream redox potentials from the further downstream sensor apparatus; and (c) processing the one or more further downstream redox potentials based on the further generated instructions. Note that the claimed functions of the control apparatus of this instant claim are the same as those for the upstream/downstream sensors recited in claim 1. The additional identical downstream sensor and claimed functions of the control apparatus would constitute a mere duplication of parts that would yield the predictable result of adjusting the amount and/or rate of nitrate species, alkaline species, or both, added to the incoming fluid stream at one or more points of introduction [para.0053] to substantially inhibit, reduce, or eliminate atmospheric hydrogen sulfide and dissolved sulfide concentration present in the stream [para. 0063]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Note: for the purpose of examination, Examiner interprets “the one or more further downstream redox potentials” in line 14 and “one or more further downstream redox potentials” in line 16 as, respectively, “one or more further downstream redox potentials” and “the one or more further downstream redox potentials”.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harshman, as applied to claim 5 above, and in view of Chowdhury et al. (US 2016/0340204A1).

Regarding claim 6, Harshman teaches the system of claim 5. Harshman does not teach wherein the control apparatus is caused to perform: generating an alarm in a user interface based on the indication.
Chowdhury teaches method and device for online monitoring of water quality of a water flow in a pipe (abstract). Chowdhury further teaches wherein the method comprising continuously measuring at least one further physical or chemical parameter of the flow of water, comparing the measured value P of the physical or chemical parameter with a reference value Pref of the parameter previously determined for the water, and sending an alarm signal when P differs from Pref by more than a predetermined threshold value for more than a predetermined length of time tP (claim 10). Wherein the parameter is selected from total dissolved solids, ORP (oxidation reduction potential), dissolved oxygen, pH, electrical conductivity, temperature and turbidity (claim 11). The alarm signal e.g. may be an electronic signal to a computer or a cell phone [para. 0043].
Harshman and Chowdhury are considered analogous art to the claimed invention because they are in the same field of water treatment and monitoring of water quality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in Harshman by providing an alarm in a user interface such as the computer based on the indication. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the alarm signal would notice users of potential problems and also help protect equipment. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harshman, as applied to claim 8 above, and in view of Urmenyi et al. (US 2013/0015137A1).

Regarding claim 10, Harshman teaches the system of claim 8. Harshman does not teach wherein the control apparatus is caused to perform: generating the command through the command interface to filter the aqueous solution.
Urmenyi teaches a method of removing contaminants from a process stream or stabilizing a system parameter in the process stream. The method includes providing a filtration system in communication with a controller, wherein the controller is operable to automatically initiate a flow from the process stream into the filtration system when the system parameter of the process stream is within above an upper threshold value and/or below a lower threshold value (abstract). The method comprises: (a) providing a filtration system in communication with a controller, wherein the controller is operable to automatically initiate a flow from the process stream into the filtration system when the system parameter of the process stream above an upper threshold value and/or below a lower threshold value; and (b) activating the filtration system, wherein the flow comprises a flow rate through the filtration system and the controller is operable to adjust the flow rate (claim 1).  Wherein the system parameter is selected from the group: oxidation-reduction potential, … (claim 3). 
Harshman and Urmenyi are considered analogous art to the claimed invention because they are in the same field of waste water treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in Harshman by generating the command through the command interface to filter the aqueous solution, as taught by Urmenyi because Urmenyi teaches that filtering the aqueous solution would remove suspended solids from the water system [para. 0004]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Kim et al. (US 5,348,664A) teaches  a method for the treatment of water, containing an oxidizing agent, flowing through a conduit or contained in a vessel. The oxidation reduction potential or the ORP of the water is continuously measured at a sensing position and a reducing agent is fed to the water in response to the measured ORP to neutralize the oxidizing agent and maintain a desired concentration of reducing agent residuals in the water at the second sensing position. Hunniford et al. ( US 2004/0173525A1) teaches a method and apparatus for treating wastewater streams by adding, either separately or as a mixture, a nitrate containing compound and an alkaline material in an amount sufficient to achieve a lower concentration of atmospheric hydrogen sulfide and dissolved sulfides downstream of the addition as compared to the atmospheric hydrogen sulfide and dissolved sulfides present in the wastewater stream prior to the addition. Hunniford et al. (US 2005/0242010A1) teaches a computer readable medium encoded with a program that, when executed on a processor of a computer, performs a method of treating a wastewater stream. Burns et al. (US 2008/0296233A1) teaches a system and method that intensely oxidizes water as it navigates through a system and accurately, controllably neutralizes the oxidation by-products before the water exits the system. Wolf et al. (US 2013/0313191A1) teaches water treatment systems comprising first oxidation, particulate filtration, and membrane filtration subsystems in that order. A controller determines whether to recirculate water to a previous subsystem in the order. Bardwell et al. (US 2016/0229704A1) teaches a water treatment system, such as a water softener, is remotely operated and a method of remotely controlling a water treatment system. Kamiyama et al. (US 2019/0105604A1) teaches a desulfurization apparatus includes a blowdown water line, an organic matter remover, an absorber, and a makeup water introducing line, wherein a controller configured to control opening and closing of the main channel opening/closing valve and the bypass opening/closing valve based on a value of oxidation reduction potential of the absorbent measured by the oxidation reduction potential meter (claim 8). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795